           Case 1:19-cv-05750-GHW Document 42 Filed 01/04/21 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 1/4/2021
------------------------------------------------------------------X
  FRANCISCO TAVERAS,                                              :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :     1:19-cv-05750-GHW
                                                                  :
  H & W DELI GROCERY, INC and PEDRO                               :         ORDER
  SANTANA,                                                        :
                                             Defendants.          :
------------------------------------------------------------------X
GREGORY H. WOODS, United States District Judge:
         On December 4, 2020, the Court entered an order granting Rodney C. Biermann’s motion

to withdraw as counsel for Defendants. Dkt. No. 41. That order directed replacement counsel for

H&W Deli Grocery, Inc. to enter a notice of appearance by no later than January 3, 2021, and noted

that if no attorney entered an appearance on behalf of H&W Deli Grocery, Inc. by that date, the

Court would enter a default against that defendant. Id.

         As of the date of this order, new counsel has not entered an appearance on behalf of H&W

Deli Grocery, Inc. The Court therefore finds that defendant in default. Mr. Santana is reminded

that he will need to retain an interpreter for the teleconference scheduled for January 12, 2021 at

3:00 p.m. See id. The parties should be prepared to discuss how they should proceed with discovery,

Plaintiff’s pending discovery motion, Dkt. No. 35, and a proposed schedule for litigating the case.

The parties are directed to use the Court’s designated conference line at (888) 557-8511, and enter

Access Code 747-0200, followed by the pound (#) key.
         Case 1:19-cv-05750-GHW Document 42 Filed 01/04/21 Page 2 of 2



       The Clerk of Court is directed to lift the stay in this matter and enter a certificate of default

against H&W Deli Grocery, Inc. The Clerk of Court is further directed to mail a copy of this order

to Defendants.

       SO ORDERED.

 Dated: January 4, 2021                              _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge
